DETAILED ACTION
Remarks
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	This Office Action is responsive to the amendment filed on 02/01/2021.  Claims 1, 3-13 and 15-20, of which claims 1, 8 and 13 are independent, were pending in this application and have been considered below.

 	Applicant canceling claims 2 and 14 is acknowledged. 

	Rejection of claims 2 and 14 is rendered moot in view of their cancellation by the applicant’s amendment.

	Drawings objections are withdrawn in view of the amendment. 	

	Claim objections are withdrawn in view of the amendment.

	Claim rejections under 35 USC § 112 are withdrawn in view of the amendment.

	Claim rejections under 35 USC § 102 are withdrawn in view of the amendment.

Response to Arguments
Applicant’s arguments filed 02/01/2021 (see Remarks, pages 9-12) with respect to claims 1, 3-13 and 16-2 have been fully considered and are persuasive.  The rejection of claims has been withdrawn.

Applicant has removed claims 2 and 14 in the present claim amendment, rendering their rejection moot.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/07/2020, 03/05/2021 and 04/14/2021 have been considered and made of record by the examiner.

Allowable Subject Matter
 	Claims 1, 3-13 and 15-20 are allowed.

  	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The following is a statement of reasons for the indication of allowable subject matter: 

The prior arts made of record, including Meganck et al. fail to teach or suggest or make obvious as a whole, either alone or in combination, the arrangement that “starting running the dynamic password generation algorithm, and triggering the smart door lock to perform the dynamic password generation algorithm, wherein the dynamic password generation algorithm is based on synchronization between the first mobile terminal and the smart door lock; receiving password generation determination request information and determining a current dynamic password; and sending the current dynamic password to a second mobile terminal”, as 

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nader Bolourchi whose telephone number is (571) 272-8064.  The examiner can normally be reached on M-F 8:30 to 4:30.

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Shuwang Liu, SPE can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

	Interviews are available via telephone and video conferencing using a USPTO web-based Video Conferencing and Collaboration Tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Communications via Internet e-mail are at the discretion of the applicant. See 

For authorization to Communications via Internet e-mail, Applicants are encouraged to use the Form PTO/SB/439 at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Nader Bolourchi/
Primary Examiner, Art Unit 2631